Exhibit 10.1
AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE
               This Agreement of Resignation, Appointment and Acceptance dated
as of June 18, 2009 is made by and among that issuer or other person who is
identified in Exhibit A attached hereto (the “Exhibit”) as the “Issuer” (the
“Issuer”), Wells Fargo Bank, National Association, a national association
corporation with trust powers duly incorporated and validly existing under the
laws of the United States of America and having a corporate trust office at 230
W. Monroe Street, Suite 2900, Chicago, IL 60606 (the “Trustee”) and The Bank of
New York Mellon Trust Company, N.A., a national banking association duly
incorporated and validly existing under the laws of the United States of America
and having its principal corporate trust office at 700 S. Flower, Los Angeles,
CA 90017 (“BNYMTC”).
RECITALS:
               WHEREAS, the Issuer and the Trustee entered into one or more
trust indentures, paying agency agreements, registrar agreements, or other
relevant agreements as such are more particularly described in the Exhibit under
the section entitled “Agreements” (individually and collectively referred to
herein as the “Agreements”) under which the Trustee was appointed in the
capacity or capacities identified in the Exhibit (each a “Capacity”, and
collectively the “Capacities”);
               WHEREAS, the Issuer desires to appoint BNYMTC as the successor to
the Trustee in its Capacities under the Agreements; and
               WHEREAS, BNYMTC is willing to accept such appointment as the
successor to the Trustee in its Capacities under the Agreements.
               NOW, THEREFORE, the Issuer, the Trustee and BNYMTC, for and in
consideration of the premises and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby consent and
agree as follows:
ARTICLE I

THE TRUSTEE
               SECTION 1.01. The Trustee hereby resigns from its Capacities
under the Agreements.
               SECTION 1.02. The Trustee hereby assigns, transfers, delivers and
confirms to BNYMTC all right, title and interest of the Trustee in each of its
Capacities relating to the Agreements.
               SECTION 1.03. Nothing contained herein constitutes a waiver or
assignment by the Trustee of any compensation, reimbursement, expenses or
indemnity to which it is or may be entitled in its Capacities pursuant to the
Agreements.





--------------------------------------------------------------------------------



 



ARTICLE II

THE ISSUER
               SECTION 2.01. The Issuer hereby accepts the resignation of the
Trustee from its Capacities under the Agreements.
               SECTION 2.02. All conditions relating to the appointment of
BNYMTC as the successor to the Trustee in its Capacities under the Agreements
have been met by the Issuer, and the Issuer hereby appoints BNYMTC to its
Capacities under the Agreements with like effect as if originally named to such
Capacities under the Agreements.
               SECTION 2.03. The Issuer acknowledges its obligation set forth in
the Agreements to indemnify the Trustee for, and to hold the Trustee harmless
against, any loss, liability, claim, damage, or expense incurred without
negligence, willful misconduct or bad faith on the part of the Trustee, in its
Capacities, relating to the acceptance or administration of its duties, rights,
privileges, and obligations under the Agreements (the Issuer’s obligation shall
survive the execution hereof.)
ARTICLE III

BNYMTC
               SECTION 3.01. BNYMTC hereby represents and warrants to the
Trustee and to the Issuer that BNYMTC is qualified to act in the Capacities
under the Agreements.
               SECTION 3.02. BNYMTC hereby accepts its appointment to the
Capacities under the Agreements and accepts and assumes the rights, powers,
duties, privileges, benefits, protections, immunities, indemnities and
obligations of the Trustee under the Agreements, upon the terms and conditions
set forth therein, with like effect as if originally named to such Capacities
under the Agreements.
               SECTION 3.03. Promptly after the effective date of this
Instrument, BNYMTC shall cause a written notice to be sent to each holder of
securities in accordance with the applicable provisions of the Agreements.
               SECTION 3.04. BNYMTC is not responsible for the acts or omissions
(prior or otherwise) of the Trustee.
ARTICLE IV

MISCELLANEOUS
               SECTION 4.01. This Instrument and the resignation, appointment
and acceptance effected hereby shall be effective as of 12:01 a.m. local Los
Angeles time on the Effective Date set forth in the Exhibit.

-2-



--------------------------------------------------------------------------------



 



               SECTION 4.02. This Instrument shall be governed by and construed
in accordance with the laws of the State of New York.
               SECTION 4.03. This Instrument may be executed in any number of
counterparts each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.
               SECTION 4.04. The persons signing this Instrument on behalf of
the Issuer, BNYMTC and the Trustee are duly authorized to execute it on behalf
of the each party, and each party warrants that it is authorized to execute this
Instrument and to perform its duties hereunder.
               SECTION 4.05. The Issuer represents that it is the type of entity
as identified in the Exhibit and has been duly organized and is validly existing
under the laws of the jurisdiction and with the principal office as identified
in the Exhibit.

-3-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
of Resignation, Appointment and Acceptance to be duly executed and acknowledged
all as of the day and year first above written.

                  Tenneco Inc. as Issuer    
 
                         
 
  By:
Name:   /s/ GARY SILHA
 
GARY SILHA    
 
  Title:   ASSISTANT TREASURER    
 
                              Wells Fargo Bank, National Association as Trustee
                 
 
           
 
  By:
Name:   /s/ Gregory S. Clarke
 
Gregory S. Clarke    
 
  Title:   Vice President    
 
                              The Bank of New York Mellon         Trust Company,
N.A. as Successor Trustee    
 
                         
 
  By:
Name:   /s/ Linda Garcia
 
Linda Garcia    
 
  Title:   Vice President    

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A

Issuer:   Tenneco Inc., a Delaware Corporation
with its principal executive offices located at 500 North Field Drive, Lake
Forest,

Illinois 60045
Effective Date: June 30, 2009
Agreement(s):



                    Name/Description of transaction     CUSIP     Description of
relevant     The Trustee’s       Numbers     Agreement & Date     Capacity(s)  
                                     
Indenture for the Tenneco Inc. 8 1/8% Senior Notes due 2015
    880349AK1     Indenture, dated as of November 20, 2007, among Tenneco Inc.,
as Issuer, Tenneco Automotive Operating Company, Inc., The Pullman Company,
Clevite Industries Inc., Tenneco Global Holdings, Inc., TMC Texas Inc., and
Tenneco International Holding Corp., as Subsidiary Guarantors, and Wells Fargo
Bank, National Association, as Trustee     Trustee, Paying Agent, and Registrar

